Citation Nr: 0628908	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-08 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an initial compensable evaluation for service-
connected eczema of the neck.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from October 1989 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
September 2000, the RO granted service connection for eczema 
of the neck, evaluated as 0 percent disabling 
(noncompensable).  The veteran appealed the issue of 
entitlement to an initial compensable evaluation.  In June 
2002, the RO granted service connection for bilateral 
Achilles tendonitis, evaluated as 10 percent disabling.  

With regard to the claims for initial evaluations in excess 
of 10 percent for service-connected Achilles tendonitis, 
right heel, and left heel, the Board notes that in June 2000, 
the veteran filed a claim for service connection for 
bilateral Achilles tendonitis.  In September 2000, the RO 
denied the claim, however, in a June 2002 rating decision, 
the RO granted service connection for bilateral Achilles 
tendonitis, evaluated as 10 percent disabling, with an 
effective date in June 2000 for service connection, and the 
10 percent rating.  In August 2002, the veteran filed a 
notice of disagreement on the issue of entitlement to an 
initial rating in excess of 10 percent.  In May 2004, the RO 
performed a "de novo" review of the issue, and assigned 
"revised" separate 10 percent ratings for each heel, with 
an effective date in June 2000 for service connection, and 
the 10 percent ratings (bilaterally).  

In summary, a timely notice of disagreement was received as 
to the RO's June 2002 rating decision on the issue of 
entitlement to a higher initial rating.  Despite the RO's de 
novo review in May 2004, in which it assigned separate 
initial 10 percent evaluations for each heel, the May 2004 
"increase" did not constitute a full grant of the benefit 
sought.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Court 
has held that where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, 
because the eczema issue is being remanded for a travel Board 
hearing, instructions regarding the Achilles issues is not 
appropriate.  To the extent the RO can issue the statement of 
the case while the case is awaiting a hearing, the RO should 
do so.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, received in July 2002, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Accordingly, a remand is required to schedule him 
for a videoconference hearing.  See 38 C.F.R. § 20.704(d) 
(2005).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a videoconference hearing before a 
Veterans Law Judge.  The RO should notify 
the appellant and his representative of 
the date and time of the videoconference 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2005).  After the hearing, 
the claims files should be returned to 
the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


